Citation Nr: 1215518	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disability.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a chest disability.  

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to November 1955 and from November 1957 to October 1959.  

This matter comes before the Board of Veterans' Appeals to (Board) on appeal from a March 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the March 2006 rating decision, service connection for pneumonia, a bilateral eye disability, and a scar of the nose, and reopening the previously denied claims of service connection for a chest disability and a shoulder disability, were denied.  The Veteran submitted a notice of disagreement (NOD) with the decision in April 2006.  A statement of the case (SOC) was issued in May 2007.  In his VA Form 9, Substantive Appeal, received in June 2007, the Veteran expressed that he wished to only appeal a claim for a bad heart.  He then expressed he had been having chest and shoulder pain since 1954.  Although he did not specify that he wished to appeal the claims for the shoulders, we find his latter statements referencing them demonstrates an intent to file a formal appeal.  

However, regarding the claims related to pneumonia, a bilateral eye disability, and scar of the nose, the Board finds that the Veteran has not perfected an appeal.  He did not mention these issues on the June 2007 VA Form 9.  Moreover, a timely VA Form 9 was not received by the RO within the applicable appeal time.  For the reasons stated, we find that the issues of entitlement to service connection for pneumonia, a bilateral eye disability, and scar of the nose are not on appeal and will not be addressed in this decision.  

The issues of entitlement to service connection for an eye disability, pneumonia, and scar of the nose were subsequently raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was last denied in a July 1956 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record with regard to the right shoulder since the July 1956 decision denying service connection for a shoulder disability is cumulative or redundant of the evidence previously of record.  

3.  Service connection for a left shoulder disability was last denied in a July 1956 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record with regard to the left shoulder since the July 1956 decision denying service connection for a shoulder disability is not cumulative or redundant of the evidence previously of record.  

5.  In March 2011, the Veteran stated that he wished to withdraw the appeal for the chest.  


CONCLUSIONS OF LAW

1.  The July 1956 rating decision denying service connection for a shoulder disability is final.  New and material evidence to reopen the claim for service connection for a right shoulder disability has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The July 1956 rating decision denying service connection for a shoulder disability is final.  New and material evidence to reopen the claim for service connection for a left shoulder disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for withdrawal of the appeal for whether new and material evidence has been submitted to reopen the claim for service connection for a chest disability
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in August 2005.  

Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection and to reopen previously denied claims for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  However, such notice was provided in June 2006.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Available service records and post service records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Shoulders

In May 1956, the Veteran submitted a claim for service connection for his shoulders.  In a July 1956 rating decision, service connection was denied.  The RO found that while the Veteran was treated for a complaint of pain in the shoulders and chest in service, he was found to have acute bronchitis.  The RO then related that recent VA examination revealed no residuals of disease or injury of the shoulders.  The Veteran was notified of the denial in July 1956.  He neither appealed the July 1956 decision nor submitted new and material evidence within the one year appeal period.  The decision became final.  

At the time of the last final denial, the record contained service treatment records.  The record also contained the June 1956 VA examination which diagnosed normal right and left shoulders, and no residuals of disease or injury of the left or right shoulder.  

Since the last final denial in July 1956, the Veteran has submitted a September 1975 neurological consultation report, which revealed an accident in July 1975 and subsequent complaints that included left shoulder pain.  In October 1975, the Veteran stated that he wished to return to work and that the pain was still present but was improved.  In March 1982 the Veteran had private medical treatment after he had fallen 20 feet at work the previous month.  His symptoms included left shoulder pain.  X-ray results showed mild degenerative changes present at the acromioclavicular joint of the left shoulder.  An April 1982 hospital admission report indicated left shoulder pain secondary to trauma.  A March 1983 VA medical certificate states that the Veteran complained of painful shoulder blades.  A July 2003 shoulder x-ray from VA treatment was negative.

Via various statements, the Veteran has related having pain in his shoulders during service.  He has also related that he had been told that the pain in his shoulders was related to the pneumonia he had in service.  Per the Veteran, he had pneumonia during both periods of service.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a right shoulder disability has not been submitted.  The Veteran's claim for service connection for a right shoulder disability was previously denied on the basis that examination revealed no residuals of disease or injury of the shoulders.  At the time of the last final denial, the record contained an examination report that diagnosed a normal right shoulder.  The treatment records submitted since the prior final denial also do not show any disorders related to the right shoulder.  Aside from his lay statements, the Veteran has not submitted any evidence that shows current treatment or diagnoses for a right shoulder disability.  

To the extent that the Veteran complains of right shoulder pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of right shoulder pain can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  While there have been complaints of shoulder pain since the last final denial, the record is devoid of any showing of a right shoulder disability to account for the complaints of pain.  Furthermore, to the extent that the Veteran has asserted that he has been told that the pain in his shoulders was related to the pneumonia he had in service, this is not supported by the medical evidence of record, which shows a normal right shoulder.  

In light of the foregoing, the Board concludes that new and material evidence has not been presented to reopen the claim for service connection for a right shoulder disability.  Stated differently, service connection for a shoulder disability was denied in the past because it was found that examination revealed no residuals of disease or injury of the shoulders.  No material facts have changed.

In regards to the left shoulder, the Board finds that new and material evidence to reopen the claim for service connection has been submitted.  The Veteran's claim for service connection was previously denied on the basis that the June 1956 examination revealed no residuals of disease or injury of the shoulders.  Since the last final denial, March 1982 x-ray results showing mild degenerative changes present at the acromioclavicular joint of the left shoulder have been submitted.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial, the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim for service connection for a left shoulder disability.  Accordingly, the claim is reopened.  

Chest 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

During his March 2011 Decision Review Officer (DRO) hearing, the Veteran expressed that he wished to withdraw the appeal for the chest.  In correspondence received in March 2011, the Veteran reiterated the same.  The Board finds that the above qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim of whether new and material evidence has been submitted to reopen the claim for service connection for a chest disability.  


ORDER

The application to reopen the claim for service connection for a right shoulder disability is denied.  

The application to reopen the claim for service connection for a left shoulder disability is granted.  

The claim of whether new and material evidence has been submitted to reopen the claim for service connection for a chest disability is dismissed.  


REMAND

Having reopened the claim for service connection for a left shoulder disability, the Board finds that a remand is warranted for additional due process considerations. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claim for service connection for a left shoulder disability on the merits.  As such, we find that a remand is warranted so that they can do so without prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claim for entitlement to service connection for a left shoulder disability. 

2.  Thereafter, adjudicate on the merits the claim for entitlement to service connection for a left shoulder disability. 

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


____________________________________________
SCOTT SHOREMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


